Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed October 25th, 2021 has been entered. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 9, filed October 25th, with respect to the rejection(s) of claim(s) 1 under Lee (US 2018/0039046) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US 9,523,841).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,523,841).
Regarding claim 1, Chen discloses a camera optical lens (Fig. 9, Table 9) comprising, from an object-side to an image-side in sequence: a first lens (510), a second lens (520), a third lens (530), a fourth lens (540), a fifth lens (550) and a sixth lens (560); the first lens has a positive refractive power (positive focal length), the second lens has a positive refractive power (positive focal length), the third lens has a negative refractive power (negative focal length), the fourth lens has a positive refractive power (positive focal length), the fifth lens has a positive refractive power (positive focal length), and the sixth lens has a negative refractive power (negative focal length);
wherein the camera optical lens satisfies the following conditions:
4.00≤f1/f≤10.00 (f = 4.35 mm, f1 = 42.41 mm, f1/f = 9.749);
−40.00≤R5/d5≤−20.00 (R5 = -15.063, d5 = 0.513, R5/d5 = -29.363);
where
f denotes a focal length of the camera optical lens (f = 4.35 mm);
f1 denotes a focal length of the first lens (f1 = 42.41 mm);
R5 denotes a curvature radius of an object-side surface of the third lens (R5 = -15.063);
d5 denotes an on-axis thickness of the third lens (d5 = 0.513).
Regarding claim 14, Chen further discloses wherein the first lens and the second lens has a combined focal length of f12, and the camera optical lens satisfies the following conditions: 0.35≤f12/f≤1.11 (estimated f1 value form Table 9 = 3.957 mm, f12/f = 0.909).
Regarding claim 18, Chen further discloses wherein an F number of the camera optical lens is less than or equal to 2.27 (Fno = 2.15).
Regarding claim 19, Chen further discloses wherein the F number of the camera optical lens is less than or equal to 2.22 (Fno = 2.15).

Allowable Subject Matter
Claims 2-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103..
Specifically with respect to claim 2, none of the prior art either alone or in combination disclose or suggest wherein the first lens comprises an object-side surface being convex in a paraxial region and an image-side surface being concave in the paraxial region; wherein the camera optical lens satisfies the following conditions: −90.02≤(R1+R2)/(R1−R2)≤−7.29; 0.03≤d1/TTL≤0.08; where R1 denotes a curvature radius of the object-side surface of the first lens; R2 denotes a curvature radius of the image-side surface of the first lens; d1 denotes an 
Specifically with respect to claim 3, none of the prior art either alone or in combination disclose or suggest wherein the camera optical lens satisfies the following conditions: −56.26≤(R1+R2)/(R1−R2)≤−9.12; 0.04≤d1/TTL≤0.06.
Specifically with respect to claim 4, none of the prior art either alone or in combination disclose or suggest wherein the second lens comprises an object-side surface being convex in a paraxial region and an image-side surface being convex in the paraxial region; wherein the camera optical lens satisfies the following conditions: 0.36≤f2/f≤1.22; −0.18≤(R3+R4)/(R3−R4)≤0.08; 0.05≤d3/TTL≤0.16; where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object-side surface of the second lens; R4 denotes a curvature radius of the image-side surface of the second lens; d3 denotes an on-axis thickness of the second lens; TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optic axis.
Specifically with respect to claim 5, none of the prior art either alone or in combination disclose or suggest further satisfying the following conditions: 0.58≤f2/f≤0.98; −0.11≤(R3+R4)/(R3−R4)≤0.06; 0.09≤d3/TTL≤0.13.
Specifically with respect to claim 6, none of the prior art either alone or in combination disclose or suggest wherein the object-side surface of the third lens is concave in a paraxial region and an image-side surface of the third lens is concave in the paraxial region; and wherein the camera optical lens satisfies the following conditions: −1.92≤f3/f≤−0.59; 0.29≤(R5+R6)/(R5−R6)≤1.11; 0.05≤d5/TTL≤0.16; where f3 denotes a focal length of the third 
Specifically with respect to claim 7, none of the prior art either alone or in combination disclose or suggest further satisfying the following conditions: −1.20≤f3/f≤−0.74; 0.46≤(R5+R6)/(R5−R6)≤0.89; 0.07≤d5/TTL≤0.13.
Specifically with respect to claim 8, none of the prior art either alone or in combination disclose or suggest wherein the fourth lens comprises an object-side surface being convex in a paraxial region; wherein the camera optical lens satisfies the following conditions: 3.40≤f4/f≤16.16; −7.67≤(R7+R8)/(R7−R8)≤1.24; 0.03≤d7/TTL≤0.11; where f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of the object-side surface of the fourth lens; R8 denotes a curvature radius of an image-side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optic axis.
Specifically with respect to claim 9, none of the prior art either alone or in combination disclose or suggest further satisfying the following conditions: 5.45≤f4/f≤12.93; −4.79≤(R7+R8)/(R7−R8)≤0.99; 0.05≤d7/TTL≤0.08.
Specifically with respect to claim 10, none of the prior art either alone or in combination disclose or suggest wherein the fifth lens comprises an object-side surface being concave in a paraxial region and an image-side surface being convex in the paraxial region; wherein the camera optical lens satisfies the following conditions: 0.30≤f5/f≤1.03; 0.76≤(R9+R10)/(R9−R10)≤2.50; 0.05≤d9/TTL≤0.18; where f5 denotes a focal length of the fifth 
Specifically with respect to claim 11, none of the prior art either alone or in combination disclose or suggest further satisfying the following conditions: 0.49≤f5/f≤0.83; 1.21≤(R9+R10)/(R9−R10)≤2.00; 0.09≤d9/TTL≤0.14.
Specifically with respect to claim 12, none of the prior art either alone or in combination disclose or suggest wherein the sixth lens has a negative refraction power, and the sixth lens comprises an object-side surface being convex in a paraxial region and an image-side surface being concave in the paraxial region; wherein the camera optical lens satisfies the following conditions: −1.34≤f6/f≤−0.40; 0.55≤(R11+R12)/(R11−R12)≤1.78;0.05≤d11/TTL≤0.20; where f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object-side surface of the sixth lens; R12 denotes a curvature radius of the image-side surface of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; TTL denotes a total optical length from an object-side surface of the first lens to an image surface of the camera optical lens along an optic axis.
Specifically with respect to claim 13, none of the prior art either alone or in combination disclose or suggest further satisfying the following conditions: −0.84≤f6/f≤−0.50; 0.88≤(R11+R12)/(R11−R12)≤1.42; 0.08≤d11/TTL≤0.16.
Specifically with respect to claim 15, none of the prior art either alone or in combination disclose or suggest further satisfying the following condition: 0.57≤f12/f≤0.89.
Specifically with respect to claim 16, none of the prior art either alone or in combination disclose or suggest wherein a total optical length TTL of the camera optical lens is less than or equal to 5.56 mm.
Specifically with respect to claim 17, none of the prior art either alone or in combination disclose or suggest wherein the total optical length TTL of the camera optical lens is less than or equal to 5.31 mm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           
16 November 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872